IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                  FILED
                                                                October 2, 2007

                               No. 06-61168                  Charles R. Fulbruge III
                             Summary Calendar                        Clerk


REINA MARIBEL SERRANO-PORTILLO; REINA MARINA PALACIOS-
SERRANO

                                          Petitioners

v.

PETER D. KEISLER, ACTING U.S. ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A98-912-040
                            BIA No. A98-912-041


Before JOLLY, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*
     The petitioners, Reina Maribel Serrano-Portillo and her minor daughter,
Reina Marino Palacios-Serrano, were ordered removed to El Salvador after
failing to appear at their immigration hearing. They filed a motion to reopen,
arguing that car trouble prevented their appearance. The immigration judge



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-61168

(IJ) denied the motion to reopen, and the Board of Immigration Appeals (BIA)
affirmed the IJ’s order. The petitioners, appearing pro se, have filed a petition
for review, arguing that the IJ erred by failing to grant a motion for change of
venue, to reopen the proceedings when car trouble that was beyond their control
prevented their attendance, and, in their reply brief, they argue that a change
of circumstances in El Salvador will cause their lives to be at risk if they are
forced to return.
      As the petitioners fail to explain in a coherent fashion why they had “good
cause” for a change of venue, they have failed to demonstrate error in the IJ’s
decision to deny their motion for change of venue. See 8 C.F.R. § 1003.20(b); In
re Rahman, 20 I. & N. Dec. 480, 483-84 (BIA 1992).              Additionally, the
petitioners’ argument regarding changed country circumstances is raised before
this court for the first time in their reply brief. This court does not consider
arguments that are raised for the first time in a reply brief. See United States
v. Brown, 305 F.3d 304, 307 n. 4 (5th Cir.2002).
      The statute in place when the removal proceedings began provided for in
absentia hearings. See 8 U.S.C. § 1229(a)(b)(5)(A) (2005); Williams-Igwonobe v.
Gonzales, 437 F.3d 453, 455-56 and n.1 (5th Cir. 2006). Although the petitioners
state that car trouble prevented their attendance, the petitioners cite no
authority to support their arguments, nor do they provide a coherent argument
discussing the IJ’s analysis. Additionally, the record does not indicate that the
petitioners diligently attempted to contact the immigration court while they had
car problems, nor does the record indicate that the petitioners diligently
attempted to pursue relief after the removal order was issued. The petitioners
have therefore failed to demonstrate that their failure to attend the hearing was
caused by exceptional circumstances. See De Morales v. INS, 116 F.3d 145, 147-
49 (5th Cir. 1997); 8 U.S.C. § 1229a(b)(5)(C)(i) and (c)(7)(e)(1) (2005).
      The denial of the motion to reopen was not an abuse of discretion. See De
Morales, 116 F.3d at 147. The petition for review is therefore DENIED.

                                         2